216 Ga. 70 (1960)
114 S.E.2d 537
STATE HIGHWAY DEPARTMENT
v.
FARMERS GIN CO. TILLMAN
v.
STATE HIGHWAY DEPARTMENT. SLOCUMB et al.
v.
HOUSING AUTHORITY OF COLUMBUS.
20867, 20868, 20869.
Supreme Court of Georgia.
Argued April 11 and 12, 1960.
Decided May 5, 1960.
Eugene Cook, Attorney-General, Paul Miller, Assistant Attorney-General, Lawson & Fortson, Warren C. Fortson, for plaintiff in error case No. 20867.
Dallam R. Jackson, contra.
Tillman & Brice, for plaintiff in error case No. 20868.
Eberhardt, Franklin, Barham & Coleman, for parties at interest not parties to record.
Eugene Cook, Attorney-General, E. J. Summerour, Assistant Attorney-General, W. J. Gibbons, contra.
John G. Cozart, for plaintiffs in error case No. 20869.
Foley, Chappell, Kelley & Champion, Kenneth M. Henson, contra.
QUILLIAN, Justice.
In all of the above styled cases the Court of Appeals certified the identical question to this court, to wit: "In a condemnation case where the condemnor pays the amount of the assessors' award into the registry of the court is it a prerequisite to the validity of the condemnor's appeal that the condemnor must first have tendered the amount of *71 the assessors' award to the condemnee before paying the amount of the award into the registry of the court?"
Each of the cases was instituted and prosecuted under the procedure provided by Code (Ann.) Ch. 36-11. This court held in the recently decided case, State Highway Dept. v. Hendrix, 215 Ga. 821 (113 S.E.2d 761): "Where a proceeding in rem is brought to condemn property for a public use under the provisions of Chapter 36-11 of the Code as amended by the act of 1938, tender of the amount awarded by the assessors to the apparent or ostensible owner of such property is not a condition precedent to the condemnor's right to pay the award into the registry of the court and enter an appeal to a jury."
The question of the Court of Appeals in each case must be answered in the negative.
All the Justices concur.